Exhibit 10.1

EXECUTION VERSION

FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Fourth
Amendment”), dated as of March 25, 2016, by and among ATWOOD OCEANICS, INC., a
Texas corporation (the “Parent”), ATWOOD OFFSHORE WORLDWIDE LIMITED, an exempted
company organized under the laws of the Cayman Islands and a Wholly-Owned
Subsidiary of the Parent (the “Borrower”), the Lenders party hereto and NORDEA
BANK AB, LONDON BRANCH, as Administrative Agent (in such capacity, the
“Administrative Agent”). Unless otherwise indicated, all capitalized terms used
herein and not otherwise defined shall have the respective meanings provided
such terms in the Amended Credit Agreement (as defined below).

W I T N E S S E T H:

WHEREAS, the Parent, the Borrower, the Lenders from time to time party thereto,
and the Administrative Agent are parties to an Amended and Restated Credit
Agreement, dated as of April 10, 2014 (as heretofore amended, restated,
supplemented or otherwise modified, the “Credit Agreement” and, as modified by
this Fourth Amendment and as may be otherwise amended, restated, supplemented or
otherwise modified from time to time, the “Amended Credit Agreement”);

WHEREAS, the Parent and the Borrower request, among other amendments to the
Credit Agreement contained herein, to amend the Credit Agreement to
(i) (x) remove the maximum Leverage Ratio and maximum Secured Leverage Ratio
financial covenants and (y) amend the minimum Interest Expense Coverage Ratio
financial covenant, (ii) add a minimum liquidity financial covenant,
(iii) revise the incurrence based unlimited dividend basket to prohibit the
Parent from paying Dividends, (iv) reduce the aggregate principal amount of
Commitments by $152,000,000 (the “Commitment Reduction”), (iv) provide
flexibility to grant a second lien on the Collateral to secure a portion of the
Junior Lien Debt (as defined below), (v) (a) remove the Marshall Islands flag
Vessel ATWOOD EAGLE, Official No. 1947 (the “Atwood Eagle Rig”) and the Marshall
Islands flag Vessel ATWOOD FALCON, Official No. 1948 (the “Atwood Falcon Rig”)
as Collateral Rigs under the Credit Agreement and (b) release the Liens granted
on each of the Atwood Eagle Rig and the Atwood Falcon Rig and Collateral
associated with each of the Atwood Eagle Rig and the Atwood Falcon Rig (the
preceding clauses (v)(a) and (v)(b) collectively, the “Atwood Rigs Release”),
(vi) add the Marshall Islands flag Vessel ATWOOD ADVANTAGE, Official No. 4433
(the “Atwood Advantage”), the Marshall Islands flag Vessel ATWOOD ACHIEVER,
Official No. 4649 (the “Atwood Achiever”) and the Marshall Islands flag Vessel
ATWOOD ORCA, Official No. 4607 (the “Atwood Orca”) as Collateral Rigs under the
Credit Agreement and (vii) revise the Applicable Margin and Applicable
Commitment Fee Percentage as set forth herein;

WHEREAS, pursuant to Section 14.12(a) of the Credit Agreement and subject to the
terms and conditions of this Fourth Amendment, the parties hereto wish to amend
certain provisions of the Credit Agreement as herein provided;

NOW, THEREFORE, it is agreed:

I. Consent to the Atwood Rigs Release. Notwithstanding anything contained in any
provision of the Credit Agreement or any other Credit Document to the contrary,
the Lenders party hereto hereby consent to the Atwood Rigs Release. The Lenders
party hereto hereby consent, after giving effect to the Atwood Rigs Release, to
the release of (x) each of Atwood Oceanics Pacific Limited, Alpha Falcon
Company, Alpha Falcon Drilling Company and Swiftdrill Malta from the
Subsidiaries Guaranty and (y) the Capital Stock of each of Atwood Oceanics
Pacific Limited, Alpha Falcon Company, Alpha Falcon Drilling Company and
Swiftdrill Malta from the Liens thereon created by the relevant Pledge
Agreement.



--------------------------------------------------------------------------------

The Lenders hereby acknowledge that, from and after the Fourth Amendment
Effective Date, the Collateral and Guaranty Requirements with respect to each of
the Atwood Eagle Rig and the Atwood Falcon Rig are no long required to be
satisfied. The Administrative Agent and the Collateral Agent are hereby
authorized to take any actions deemed appropriate in order to effect the
foregoing.

II. Amendments to the Credit Agreement.

1. Section 1.01 of the Credit Agreement is hereby amended by inserting the
following definitions in the appropriate alphabetical order:

““Bail-In Action” shall mean the exercise of any Write-Down and Conversion
Powers by the applicable EEA Resolution Authority in respect of any liability of
an EEA Financial Institution.”

““Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.”

““Collateral and Guaranty Requirement Collateral” shall mean any Collateral
(including all Pledge Agreement Collateral, all Security Agreement Collateral,
all Insurance Collateral, all Earnings Collateral and all Collateral Rigs) with
respect to which a security interests has been granted over such Collateral in
accordance with the definition of “Collateral and Guaranty Requirements”.”

““Consolidated Liquidity” shall mean, on a consolidated basis at any time, the
sum of (a) the aggregate amount of Unrestricted Cash and Cash Equivalents of the
Parent and its Subsidiaries and (b) the Total Unutilized Commitment as of the
date of determination of Consolidated Liquidity to the extent that the
conditions precedent set forth in Section 7 (other than Section 7.02) are
capable of being satisfied, and a Borrowing could be made, on and as of such
date.”

““EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or
(b) of this definition and is subject to consolidated supervision with its
parent.”

““EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.”

““EEA Resolution Authority” shall mean any public administrative authority or
any person entrusted with public administrative authority of any EEA Member
Country (including any delegee) having responsibility for the resolution of any
EEA Financial Institution.”

““EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation
Schedule published by the Loan Market Association (or any successor person), as
in effect from time to time.”

 

2



--------------------------------------------------------------------------------

““Extended Facility” shall mean the portion of the Facility constituting
Extended Commitments and Loans that mature on the Extended Commitment Maturity
Date.”

““Fourth Amendment” shall mean that certain Fourth Amendment to Amended and
Restated Credit Agreement, dated as of March 25, 2016, by and among the Parent,
the Borrower, the Lenders party thereto, and the Administrative Agent.”

““Fourth Amendment Effective Date” shall have the meaning provided in the Fourth
Amendment.”

““Junior Debt Intercreditor Agreement” shall mean a customary intercreditor
agreement for similar transactions of the type described in Section 10.01(xi)
between the Administrative Agent, the Parent, the Borrower, the Subsidiary
Guarantors, the Junior Lien Representative and the other parties thereto in form
and substance reasonably satisfactory to the Administrative Agent and which
intercreditor agreement shall not have been objected to by the Required Lenders
in accordance with the following sentence. The Administrative Agent shall post a
copy of the Intercreditor Agreement to the Lenders in accordance with the
Administrative Agent’s internal procedures and the Lenders shall have 5 Business
Days from the date of posting to object to the Intercreditor Agreement in a
writing delivered to the Administrative Agent.”

““Junior Lien Debt” shall mean Indebtedness (i) of the Parent and/or any of its
Subsidiaries secured by the Collateral on a junior lien basis to the
Obligations, on the terms and conditions set forth herein and in the Junior Debt
Intercreditor Agreement and (ii) as to which a representative of the holders of
such Indebtedness, acting on behalf of such holders, shall have become party to
the Junior Debt Intercreditor Agreement as a Junior Lien Representative.”

““Junior Lien Debt Refinancing” shall have the meaning provided in
Section 10.01(xi).”

““Junior Lien Representative” or “Junior Lien Representatives”, as applicable,
shall mean one or more collateral agents or representatives for the holders of
the relevant Junior Lien Debt and such other Persons as may from time to time
become party thereto in accordance with the terms thereof.”

““Unrestricted Cash and Cash Equivalents” shall mean, when referring to cash or
Cash Equivalents of the Parent or any of its Subsidiaries, such cash or Cash
Equivalents that (i) do not appear (or would not be required to appear) as
“restricted” on a consolidated balance sheet of the Parent or of any such
Subsidiary, (ii) are not subject to any Lien in favor of any Person other than
(a) the Collateral Agent for the benefit of the Secured Creditors, (b) the
Junior Lien Representative for the benefit of the holders of the Junior Lien
Debt or any Junior Lien Refinancing (subject to the terms of the Junior Debt
Intercreditor Agreement) and (c) inchoate Liens, banker’s Liens, rights of
set-off and other similar Liens so long as, in the case of this clause (c), such
inchoate Liens, banker’s Liens, rights of set-off and other similar Liens are
not incurred with the objective of providing any direct or indirect security in
respect of Indebtedness or (iii) are otherwise generally available for use by
the Parent or any such Subsidiary.”

 

3



--------------------------------------------------------------------------------

“”Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.”

2. Section 1.01 of the Credit Agreement is hereby amended by amending and
restating the definition of “Applicable Commitment Fee Percentage” appearing
therein in its entirety as follows:

“”Applicable Commitment Fee Percentage” shall mean (x) prior to the Fourth
Amendment Effective Date, the percentage per annum determined in accordance with
the pricing grid set forth below (the “Commitment Percentage Pricing Grid”)
under the caption “Applicable Commitment Percentage Prior to the Fourth
Amendment Effective Date” and (y) on or after the Fourth Effective Amendment
Date, the percentage per annum determined in accordance with the Commitment
Percentage Pricing Grid set forth under the caption “Applicable Commitment
Percentage Commencing on the Fourth Amendment Effective Date”, in each case,
based on the applicable corporate (or corporate family) ratings set forth in the
Commitment Percentage Pricing Grid from each of Moody’s and S&P:

Applicable Commitment Percentage Prior to the Fourth Amendment Effective Date

 

Applicable Credit Ratings Levels

Assigned by the Ratings Agencies

   Applicable Commitment
Percentage  

Category 1

Equal to or greater than BBB- and Baa3

     0.30 % 

Category 2

BB+ and Ba1

     0.35 % 

Category 3

Less than or equal to BB and Ba2 (or no Applicable Credit Rating is available
from either Rating Agency)

     0.40 % 

Applicable Commitment Percentage Commencing on the Fourth Amendment Effective
Date

 

Applicable Credit Ratings Levels

Assigned by the Ratings Agencies

   Applicable Commitment
Percentage  

Category 1

Equal to or greater than BB and Ba2

     1.00 % 

Category 2

BB- and Ba3

     1.10 % 

Category 3

Less than or equal to B+ and B1 (or no Applicable Credit Rating is available
from either Rating Agency)

     1.30 % 

 

4



--------------------------------------------------------------------------------

provided that; the calculation of the Applicable Commitment Fee Percentage
pursuant to the Commitment Percentage Pricing Grid shall be subject to the
Ratings Guidelines.”

3. Section 1.01 of the Credit Agreement is hereby amended by amending and
restating the definition of “Applicable Margin” appearing therein in its
entirety as follows:

““Applicable Margin” shall mean (x) prior to the Fourth Effective Amendment
Date, the percentage per annum determined in accordance with the pricing grid
set forth below (the “Applicable Margin Pricing Grid”) under the caption
“Applicable Margin Prior to the Fourth Amendment Effective Date” and (y) on and
after the Fourth Amendment Effective Date, the percentage per annum determined
in accordance with Applicable Margin Pricing Grid under the caption “Applicable
Margin Commencing on the Fourth Amendment Effective Date”, in each case, based
on the applicable corporate (or corporate family) ratings set forth in the
Applicable Margin Pricing Grid from each of Moody’s and S&P:

Applicable Margin Prior to the Fourth Amendment Effective Date

 

Applicable Credit Ratings Levels
Assigned by the Ratings Agencies

   Applicable Margin  

Category 1

Equal to or greater than BBB- and Baa3

     1.75 % 

Category 2

BB+ and Ba1

     1.875 % 

Category 3

Less than or equal to BB and Ba2 (or no Applicable Credit Rating is available
from either Rating Agency)

     2.00 % 

 

5



--------------------------------------------------------------------------------

Applicable Margin Commencing on the Fourth Amendment Effective Date

 

Applicable Credit Ratings Levels

Assigned by the Ratings Agencies

   Applicable Margin  

Category 1

Equal to or greater than BB and Ba2

     2.50 % 

Category 2

BB- and Ba3

     2.75 % 

Category 3

Less than or equal to B+ and B1 (or no Applicable Credit Rating is available
from either Rating Agency)

     3.25 % 

provided that; the calculation of the Applicable Margin pursuant to the
Applicable Margin Pricing Grid shall be subject to the Ratings Guidelines.”

4. Section 1.01 of the Credit Agreement is hereby amended by inserting the
following text in the definition of “Collateral” immediately before the period
(“.”) at the end thereof:

“; provided, that, notwithstanding the foregoing, the Collateral shall include
any asset that is subject to a Lien or security interest in favor of a Junior
Lien Representative or the holders of the Junior Lien Debt or any Junior Lien
Debt Refinancing.”

5. Section 1.01 of the Credit Agreement is hereby amended by amending and
restating the definition of “Collateral Rig” in its entirety as follows:

““Collateral Rig” shall mean, as of the Fourth Amendment Effective Date, each
Rig listed on Schedule X and thereafter, each such Rig, other than a Rig that
ceases to be a Collateral Rig as a result of a Collateral Disposition or an
Event of Loss, but including any additional Rig that becomes a Collateral Rig
pursuant to Section 10.09 or the proviso at the end of the definition of
“Collateral”.”

6. Section 1.01 of the Credit Agreement is hereby amended by deleting the
following text from the definition of “Consolidated Indebtedness”:

“; it being understood that in determining compliance with Section 10.07 only,
and in any event, at the date of such determination of Consolidated
Indebtedness, the amount of cash and Cash Equivalents held by the Parent and its
Subsidiaries at such time and which would appear on a consolidated balance sheet
of the Parent and its Subsidiaries as part of the consolidated assets of the
Parent and its Subsidiaries shall be deducted from the calculation of
Consolidated Indebtedness”.

7. Section 1.01 of the Credit Agreement is hereby amended by inserting the text
“, the Junior Debt Intercreditor Agreement” immediately after the text “the
Resignation and Assignment Agreement” in the definition of “Credit Documents”
appearing therein.

8. Section 1.01 of the Credit Agreement is hereby amended by (x) deleting the
text “or” appearing at the end of clause (ii) in the definition of “Lender
Default” appearing therein and (y) inserting the following text immediately
after the text “the events described in the preceding clause (ii)” in the
definition of “Lender Default” appearing therein:

“or (iv) such Lender shall become the subject of a Bail-In Action”.

 

6



--------------------------------------------------------------------------------

9. Section 1.01 of the Credit Agreement is hereby amended by amending and
restating the definition of “Material Subsidiary” in its entirety as follows:

““Material Subsidiary” shall mean (x) each Subsidiary of the Parent (other than
the Borrower) which holds at any time (i) an ownership interest in one or more
Collateral Rigs or (ii) a direct or indirect equity interest in any company or
Person which holds an ownership interest in one or more Collateral Rigs,
provided that a Material Subsidiary which no longer holds either an ownership
interest in any Collateral Rig or in any entity which holds an ownership
interest in a Collateral Rig, such Material Subsidiary shall thereafter cease to
be a Material Subsidiary and (y) each Subsidiary of the Parent (other than
Borrower and any Material Subsidiary pursuant to the preceding clause (x)) that
becomes a guarantor of (or obligor under), or provides security in respect of,
any Junior Lien Debt or any Junior Lien Debt Refinancing; provided, that any
Subsidiary that is a Material Subsidiary solely pursuant to the preceding clause
(y) shall cease to be a Material Subsidiary if such Subsidiary ceases to be a
guarantor of (or obligor under), or provide security in respect of, such Junior
Lien Debt or Junior Lien Debt Refinancing, and such Subsidiary shall
automatically be released from its Subsidiaries Guaranty and Security Documents
and the Capital Stock of any such Subsidiary shall automatically be released
from the Liens thereon created by the relevant Pledge Agreement, if any, and the
Administrative Agent and the Collateral Agent shall be authorized to take any
actions deemed appropriate in order to effect the foregoing.”

10. Section 1.01 of the Credit Agreement is hereby amended by deleting in their
entirety the definitions of “Consolidated Secured Indebtedness”, “Leverage
Ratio”, “Net Cash Proceeds”, “Ratio Change Conditions”, “Ratio Change Effective
Date” and “Secured Leverage Ratio” appearing therein.

11. Section 2.12 of the Credit Agreement is hereby amended by replacing the text
“(v) If” appearing therein with the following text:

“(u) If any Lender that is an EEA Financial Institution has a corporate credit
rating from Moody’s or S&P of less than Baa3 or BBB-, respectively, (v) if”.

12. Section 4.02 of the Credit Agreement is hereby amended by deleting the
following text from clause (a) thereof:

“; provided, further, that notwithstanding the foregoing, for purposes of a
termination of Commitments in connection with meeting the Ratio Change
Conditions, the Borrower may, subject to contemporaneous compliance with
Section 5.02(a), reduce the Commitments (regardless of whether constituting
Total Unutilized Commitments) in any amount sufficient to meet the requirements
of clause (ii) of the definition of “Ratio Change Conditions”.

13. Section 10.01 of the Credit Agreement is hereby amended by (x) deleting
“and” at the end of clause (ix) thereof, (y) replacing the period (“.”) at the
end of clause (x) thereof with a semi-colon (“;”) and (z) inserting the
following new clauses (xi) and (xii) thereto:

“(xi) Liens on Collateral securing Junior Lien Debt or any extension, renewal,
redemption, refinancing, replacement or exchange thereof (a “Junior Lien Debt
Refinancing”) to the extent substantially concurrently with the entering into of
such Junior Lien Debt Refinancing the Junior Lien Representative thereunder
enters into the

 

7



--------------------------------------------------------------------------------

Junior Debt Intercreditor Agreement; provided that (i) such Liens are
subordinated to the Liens securing the Obligations in accordance with, and
subject to, the Junior Debt Intercreditor Agreement, (ii) the aggregate
outstanding principal amount of Junior Lien Debt and Indebtedness incurred
pursuant to a Junior Lien Debt Refinancing shall not exceed $400 million,
(iii) such Junior Lien Debt or Indebtedness incurred pursuant to a Junior Lien
Debt Refinancing shall not mature prior to the Extended Commitment Maturity Date
and (iv) (x) the weighted average life to maturity of such Junior Lien Debt is
not less than the remaining weighted average life to maturity of the Extended
Facility and (y) the weighted average life to maturity of such Junior Lien Debt
Refinancing is not less than the remaining weighted average life to maturity of
the Junior Lien Debt being refinanced; and

(xii) with respect to any asset that becomes Collateral pursuant to the proviso
at the end of the definition of “Collateral” (other than any Collateral and
Guaranty Requirement Collateral), any Liens permitted under the agreement or
agreements governing the relevant Junior Lien Debt or Junior Lien Debt
Refinancing.”

14. Section 10.02 of the Credit Agreement is hereby amended by (w) deleting
“and” at the end of clause (xi) thereof, (x) replacing the text “Sections 10.07
through 10.10 for the most recently ended Test Period (or at the time of such
sale, in the case of Sections 10.09 and 10.10)” appearing in subclause (E) of
clause (xii) thereof with the text “Section 10.08 (for the most recently ended
Test Period) and Sections 10.07, 10.09 and 10.10 (at the time of such sale)”,
(y) replacing the period (“.”) at the end of clause (xii) thereof with the text
(“; and”) and (z) inserting the following new clause (xiii) thereto:

“(xiii) with respect to any asset (other than a Collateral Rig, the equity
interests of a Subsidiary of the Parent that holds a direct or indirect equity
interest in any company or Person which holds an ownership interest in one or
more Collateral Rigs or any other assets constituting Collateral and Guaranty
Requirement Collateral) that becomes Collateral pursuant to the proviso at the
end of the definition of “Collateral”, any conveyance, sale, lease, charter or
other disposition of such Collateral permitted under the agreement or agreements
governing the relevant Junior Lien Debt or Junior Lien Debt Refinancing shall be
permitted.”

15. Section 10.03(iii) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

“(iii) so long as (x) no Default or Event of Default exists or would result
therefrom and (y) after giving effect to such Dividend, the Parent will be in
pro forma compliance with each covenant set forth in Sections 10.07, 10.08 and
10.10, the Borrower may pay cash Dividends to the Parent or Atwood Deep Seas,
Ltd.”

16. Section 10.04(vii) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

“(vii) so long as no Default or Event of Default then exists or would result
therefrom, additional Indebtedness of the Parent or of Subsidiaries of the
Parent, provided that (a) both before and after giving effect to such additional
Indebtedness, the Parent and its Subsidiaries shall be in pro forma compliance
with the financial covenants contained in Sections 10.07, 10.08 and 10.10,
(b) other than as permitted by Section 10.01(xi), such additional Indebtedness
shall not be secured by any Collateral and (c) such additional Indebtedness, if
incurred by a Credit Party, shall be in compliance with Section 10.15;”

 

8



--------------------------------------------------------------------------------

17. Section 10.07 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“10.07 Minimum Liquidity. The Parent will not permit at any time Consolidated
Liquidity to be less than $150,000,000 for a period of 5 or more consecutive
Business Days.”

18. Section 10.08 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“10.08 Interest Expense Coverage Ratio. Commencing with the fiscal quarter of
the Parent ending September 30, 2018, the Parent will not permit the Interest
Expense Coverage Ratio to be less than 1.15:1.00 on the last day of any fiscal
quarter of the Parent.”

19. Section 10.15(c) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

“Notwithstanding the foregoing or anything else in this Agreement to the
contrary, the Parent will not permit (x) any Subsidiary Guarantor that owns a
Collateral Rig or (y) any Subsidiary Guarantor that holds a direct or indirect
equity interest in any company or Person that owns a Collateral Rig to
(I) engage in any business or own any significant assets or have any material
liabilities other than (i) its ownership of the Capital Stock of the Credit
Parties and the ownership of Collateral Rigs and chartering of the Collateral
Rigs to other Subsidiaries of the Parent, (ii) those liabilities which it is
responsible for under this Agreement and the other Credit Documents to which it
is a party, (iii) ordinary course liabilities and (iv) liabilities permitted by
clause (II) below, provided that the Credit Parties may also engage in those
activities that are incidental to (x) the maintenance of its existence in
compliance with applicable law or (y) legal, tax and accounting matters in
connection with any of the foregoing activities and (II) issue or enter into any
guarantee or indemnity or otherwise become directly or contingently liable for
the obligations of any other person, other than (i) in the ordinary course of
its business as owner of its Collateral Rig, including any guarantee of the
obligations of any Credit Party in favor of any manager, (ii) in the ordinary
course of its business as owner of a Collateral Rig, performance guarantees of
performance of drilling contracts and financial guarantees of obligations such
as those relating to taxes, customs, duties and importation regulation,
(iii) any Indebtedness permitted to be incurred by such Subsidiary Guarantors
pursuant to Section 10.04(vii) (so long as, in the case of Indebtedness incurred
pursuant to Section 10.04(vii), such Indebtedness complies with the requirements
of the preceding clause 10.15(c)(II)(ii) or clause 10.15(c)(II)(i)), or (iv) as
contemplated by the Credit Documents; provided, that the Subsidiary Guarantors
shall be permitted to provide guarantees in respect of any Junior Lien Debt
and/or Indebtedness incurred pursuant to a Junior Lien Debt Refinancing and
incur any Liens on Collateral securing such guarantees to the extent permitted
pursuant to Section 10.01(xi) and, in each case, enter into such agreements and
take such actions as are necessary to effectuate the foregoing.”

20. Section 10 of the Credit Agreement is hereby amended by inserting the
following new Section 10.17 thereto:

 

9



--------------------------------------------------------------------------------

“10.17 Incurrence of Certain Indebtedness Prior to the Extended Commitment
Maturity Date. The Parent will not, and will not permit any of its Subsidiaries
to, create or incur any Indebtedness that (x) matures before the Extended
Commitment Maturity Date or (y) has a weighted average life to maturity that is
less than the remaining weighted average life to maturity of the Extended
Facility if the proceeds of such Indebtedness are being used to repurchase,
redeem, prepay or otherwise acquire Indebtedness that matures on or after the
Extended Commitment Maturity Date.”

21. Section 12.01(a) of the Credit Agreement is hereby amended by inserting the
text “(including the entering into of the Junior Debt Intercreditor Agreement
and such amendments or modifications to the Credit Documents as are required to
implement the Junior Lien Debt and Junior Lien Intercreditor Agreement)”
immediately after the text “and such other powers as are reasonably incidental
thereto” appearing therein.

22. Section 14.04(a) of the Credit Agreement is hereby amended by inserting the
following text immediately after the text “14.04(b)” appearing therein:

“and as permitted by Section 14.04(d)”.

23. Section 14.04(b) of the Credit Agreement is hereby amended by (x) replacing
the text “(x) assign” appearing therein with the text “(x) subject to
Section 14.04(d), assign”, (y) replacing the text “(i) shall” appearing in
clause (y) thereof with the text “(i) subject to Section 14.04(d), shall” and
(z) replacing the text “(ii) shall” appearing in clause (y) thereof with the
text “(ii) subject to Section 14.04(d), shall”.

24. Section 14.04 of the Credit Agreement is hereby amended by inserting the
following new clause (d) thereto:

“(d) Notwithstanding any other provision of this Section 14.04, the prior
written consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required for any assignment to an EEA Financial Institution
whose corporate credit rating (at the time of such assignment) from Moody’s or
S&P is less than Baa3 or BBB-, respectively; provided that no such consent shall
be required if any Default under Section 11.01 or 11.05 or any Event of Default
is then in existence.”

25. Section 14.07(a) of the Credit Agreement is hereby amended by replacing the
text “Sections 10.07 and 10.08” with the text “Sections 10.07, 10.08 and 10.10”.

26. The following shall be inserted as a new Section 14.20 of the Credit
Agreement:

“14.20 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Credit Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

 

10



--------------------------------------------------------------------------------

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.”

27. SCHEDULE I of the Credit Agreement is hereby amended and restated in its
entirety in the form attached as Annex I hereto (which reflects the reduction in
aggregate amount of Commitments by $152,000,000 on the Fourth Amendment
Effective Date).

28. SCHEDULE X of the Credit Agreement is hereby amended and restated in its
entirety in the form attached as Annex II hereto.

29. Each party hereto agrees that each of the Credit Documents is hereby amended
such that each reference to the address of the Administrative Agent, Collateral
Agent or Security Trustee for purpose of notice or any other purpose shall be
deemed to be amended to be a reference to: Nordea Bank AB, London Branch, 6th
Floor, 5 Aldermanbury Square, London EC2V 7AZ, United Kingdom.

III. Conditions to the Effectiveness of this Fourth Amendment. This Fourth
Amendment shall become effective on the first date when the following conditions
have been satisfied (or waived in the sole discretion of the Required Lenders)
(such date, which shall be communicated to the Borrower and the Lenders by the
Administrative Agent, the “Fourth Amendment Effective Date”):

1. the Parent, the Borrower and the Required Lenders each shall have signed a
counterpart hereof (whether the same or different counterparts) indicating its
agreement to this Fourth Amendment and shall have delivered (including by way of
facsimile or other electronic transmission) the same to White & Case LLP, 1155
Avenue of the Americas, New York, NY 10036; Attention: May Yip (facsimile
number: 212-354-8113 / email: myip@whitecase.com) and Jason Pham (facsimile
number: 212-354-8113 / email: jason.pham@whitecase.com);

2. the Administrative Agent shall have received (a) a certificate, dated the
Fourth Amendment Effective Date and reasonably acceptable to the Administrative
Agent, from each of the owners of the Atwood Advantage, the Atwood Achiever and
the Atwood Orca (collectively, the “New Rig Owners”) and each Subsidiary of the
Parent (other than any Subsidiary that was a Subsidiary Guarantor prior to the
Fourth Amendment Effective Date) which holds a direct or indirect equity
interest in a New Rig Owner (collectively with the New Rig Owners, the “New
Credit Parties”) signed by the chief executive officer, the president, any vice
president, director, or any other Authorized Representative of such New Credit
Party, and attested to by the secretary, any assistant secretary or any other
Authorized Representative of such New Credit Party (other than the Authorized
Representative of such New Credit Party signing the certificate of such New
Credit Party) substantially in the form of Exhibit E to the Credit Agreement,
with appropriate insertions, together with copies of the certificate of
incorporation and by-laws (or

 

11



--------------------------------------------------------------------------------

equivalent organizational documents), as applicable, of such New Credit Party
and the resolutions of such New Credit Party (or, where applicable, the general
partner of such New Credit Party) referred to in such certificate; and (b) all
information and copies of all documents and papers, including records of
corporate, limited liability company and partnership proceedings, governmental
approvals, good standing certificates and bring-down telegrams or facsimiles, if
any, which the Administrative Agent may have reasonably requested in connection
therewith, such documents and papers, where appropriate, to be certified by
proper partnership, corporate or governmental authorities;

3. the Collateral and Guaranty Requirements with respect to each of the Atwood
Advantage, the Atwood Achiever and the Atwood Orca shall have been satisfied,
and each Credit Document (including the Security Documents and Subsidiaries
Guaranty) related thereto shall be in full force and effect;

4. the Administrative Agent shall have received a report, in form and scope
reasonably satisfactory to the Administrative Agent, from BankAssure Insurance
Services Inc., Aon Risk Services Southwest, Inc. or such other firm of
independent marine insurance brokers as is reasonably acceptable to the
Administrative Agent with respect to the insurance maintained by the Credit
Parties in respect of the New Collateral Rigs as of the Fourth Amendment
Effective Date, together with a certificate from such broker certifying that
such insurances (i) are placed with such insurance companies and/or underwriters
and/or clubs, in such amounts, against such risks, and in such form, as are
customarily insured against by companies operating in the offshore drilling
industry for the protection of the Collateral Agent and/or the Lenders as
secured party and mortgagee, (ii) otherwise conform with the insurance
requirements of each respective Collateral Rig Mortgage and (iii) include,
without limitation, the Required Insurance;

5. the Administrative Agent shall have received legal opinions addressed to the
Administrative Agent and each of the Lenders (in form and substance reasonably
satisfactory to the Administrative Agent) from US counsel to each of the Credit
Parties (which shall be Baker Botts L.L.P, or another law firm reasonably
acceptable to the Administrative Agent) and, as applicable, local counsel to
each of the Credit Parties;

6. the Administrative Agent shall have delivered executed documents related to
the release of the Atwood Falcon and Atwood Eagle from their respective
Collateral Rig Mortgages and the release or termination of any Subsidiaries
Guaranty, Pledge Agreement or similar agreement no longer required to be in
effect under the Collateral and Guaranty Requirements in connection therewith;

7. after giving effect to the Fourth Amendment (including the Atwood Rigs
Release and the addition of the Atwood Advantage, the Atwood Achiever and the
Atwood Orca as Collateral Rigs), the Borrower shall be in pro forma compliance
with the collateral maintenance covenant set forth in Section 10.09 of the
Credit Agreement;

8. the Borrower shall have paid (i) to the Administrative Agent all reasonable,
out-of-pocket costs, fees and expenses (including, without limitation, legal
fees and expenses) and other compensation contemplated by this Fourth Amendment
for which a detailed invoice has been provided to the Borrower at least 2
Business Days before the Fourth Amendment Effective Date and (ii) such other
fees as may from time to time be agreed between the Borrower and the
Administrative Agent, including pursuant to that certain Fee Letter, dated as of
February 22, 2016, between the Borrower, the Parent and the Administrative Agent
(as may be amended, restated or otherwise modified prior to the date hereof);

 

12



--------------------------------------------------------------------------------

9. the Administrative Agent shall have received all documentation and other
information about each New Credit Party as has been requested in writing by the
Administrative Agent that it determines is required by regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation the PATRIOT Act;

10. no Default or Event of Default shall exist as of the Fourth Amendment
Effective Date after giving effect to this Fourth Amendment;

11. each of the representations and warranties contained in the Credit Agreement
and the other Credit Documents are true and correct in all material respects on
the Fourth Amendment Effective Date after giving effect to this Fourth
Amendment, with the same effect as though such representations and warranties
had been made on and as of the Fourth Amendment Effective Date (it being
understood that any representation or warranty that by its terms is made as of a
specific date shall be true and correct in all material respects as of such
specific date); and

12. the Administrative Agent shall have received a certificate from the chief
executive officer, the president, any vice president, director, or any other
Authorized Representative of the Parent certifying that the conditions set forth
in Subsections (3), (7), (10) and (11) of this Section III shall have been
satisfied.

IV. Miscellaneous Provisions.

1. In order to induce the Lenders to enter into this Fourth Amendment, the
Borrower hereby ratifies and reaffirms its obligations under the Credit
Agreement and the other Credit Documents and represents and warrants that (i) no
Default or Event of Default exists as of the Fourth Amendment Effective Date
after giving effect to this Fourth Amendment and (ii) all of the representations
and warranties contained in the Credit Agreement and the other Credit Documents
are true and correct in all material respects on the Fourth Amendment Effective
Date after giving effect to this Fourth Amendment, with the same effect as
though such representations and warranties had been made on and as of the Fourth
Amendment Effective Date (it being understood that any representation or
warranty that by its terms is made as of a specific date shall be true and
correct in all material respects as of such specific date).

2. This Fourth Amendment is limited precisely as written and shall not be deemed
to (i) be a waiver of or a consent to the modification of or deviation from any
other term or condition of the Credit Agreement and the other Credit Documents
or any of the other instruments or agreements referred to therein, or
(ii) prejudice any right or rights which any of the Lenders or the
Administrative Agent now have or may have in the future under or in connection
with the Amended Credit Agreement, the other Credit Documents or any of the
other instruments or agreements referred to therein. The Administrative Agent,
the Collateral Agent and the Lenders expressly reserve all their rights and
remedies except as expressly set forth in this Fourth Amendment.

3. This Fourth Amendment may be executed in any number of counterparts and by
the different parties hereto on separate counterparts, each of which
counterparts when executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. Delivery by facsimile or
electronic transmission of an executed counterpart to this Fourth Amendment
shall be effective as delivery of an original executed counterpart of this
Fourth Amendment. A complete set of counterparts shall be lodged with the
Borrower and the Administrative Agent.

 

13



--------------------------------------------------------------------------------

5. THIS FOURTH AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK.

6. The Amended Credit Agreement and the other Credit Documents shall continue to
be in full force and effect in accordance with their terms. From and after the
Fourth Amendment Effective Date, all references in the Credit Agreement and each
of the other Credit Documents to the Credit Agreement shall be deemed to be
references to the Amended Credit Agreement. From and after the Fourth Amendment
Effective Date, this Fourth Amendment shall for all purposes constitute a Credit
Document.

*       *       *

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Fourth Amendment as of the date first above
written.

 

ATWOOD OCEANICS, INC. By:  

/s/ Mark W. Smith

  Name: Mark W. Smith   Title:   Senior Vice President and Chief Financial  
           Officer ATWOOD OFFSHORE WORLDWIDE LIMITED By:  

/s/ Margaret C. Fitzgerald

  Name: Margaret C. Fitzgerald   Title:   Director

Signature Page to Fourth Amendment to Atwood Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

NORDEA BANK AB, LONDON BRANCH, as

        Administrative Agent and a Lender

By:  

/s/ Michael Sheppard

  Name: Michael Sheppard   Title:   Vice President By:  

/s/ Peter Braithwaite

  Name: Peter Braithwaite   Title:   Head of Customer Service

Signature Page to Fourth Amendment to Atwood Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT,
DATED AS OF THE DATE FIRST WRITTEN ABOVE, AMONG ATWOOD OCEANICS, INC., ATWOOD
OFFSHORE WORLDWIDE LIMITED, VARIOUS LENDERS PARTY HERETO AND NORDEA BANK AB,
LONDON BRANCH, AS ADMINISTRATIVE AGENT NAME OF INSTITUTION: Skandinaviska
Enskilda Banken AB (publ), as a Lender By:  

/s/ Arne Juell-Skielse             

  Name: Arne Juell-Skielse   Title: By:  

/s/ Helene Hellners            

  Name: Helene Hellners   Title:

Signature Page to Fourth Amendment to Atwood Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT,
DATED AS OF THE DATE FIRST WRITTEN ABOVE, AMONG ATWOOD OCEANICS, INC., ATWOOD
OFFSHORE WORLDWIDE LIMITED, VARIOUS LENDERS PARTY HERETO AND NORDEA BANK AB,
LONDON BRANCH, AS ADMINISTRATIVE AGENT NAME OF INSTITUTION: Crédit Agricole CIB,
as a Lender By:  

/s/ Vincent Menot             

  Name: Vincent Menot   Title:   Credit Analyst (CA - CIB Norway)

Signature Page to Fourth Amendment to Atwood Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT,
DATED AS OF THE DATE FIRST WRITTEN ABOVE, AMONG ATWOOD OCEANICS, INC., ATWOOD
OFFSHORE WORLDWIDE LIMITED, VARIOUS LENDERS PARTY HERETO AND NORDEA BANK AB,
LONDON BRANCH, AS ADMINISTRATIVE AGENT NAME OF INSTITUTION: Barclays Bank PLC,
as a Lender By:  

/s/ Vanessa Kurbatskiy            

  Name: Vanessa Kurbatskiy   Title:   Vice President

Signature Page to Fourth Amendment to Atwood Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT,
DATED AS OF THE DATE FIRST WRITTEN ABOVE, AMONG ATWOOD OCEANICS, INC., ATWOOD
OFFSHORE WORLDWIDE LIMITED, VARIOUS LENDERS PARTY HERETO AND NORDEA BANK AB,
LONDON BRANCH, AS ADMINISTRATIVE AGENT NAME OF INSTITUTION: NIBC Bank N.V., as a
Lender By:  

/s/ Sven de Veij            

  Name: Sven de Veij   Title:   Executive Director By:  

/s/ S.M. Movers            

  Name: S.M. Movers   Title:   Managing Director

Signature Page to Fourth Amendment to Atwood Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT,
DATED AS OF THE DATE FIRST WRITTEN ABOVE, AMONG ATWOOD OCEANICS, INC., ATWOOD
OFFSHORE WORLDWIDE LIMITED, VARIOUS LENDERS PARTY HERETO AND NORDEA BANK AB,
LONDON BRANCH, AS ADMINISTRATIVE AGENT NAME OF INSTITUTION: UNICREDIT BANK AG,
as a Lender By:  

/s/ Marquart

  Name: Marquart               Title:   Managing Director By:  

/s/ Laudahn            

  Name: Laudahn   Title:   Director

Signature Page to Fourth Amendment to Atwood Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT,
DATED AS OF THE DATE FIRST WRITTEN ABOVE, AMONG ATWOOD OCEANICS, INC., ATWOOD
OFFSHORE WORLDWIDE LIMITED, VARIOUS LENDERS PARTY HERETO AND NORDEA BANK AB,
LONDON BRANCH, AS ADMINISTRATIVE AGENT NAME OF INSTITUTION:  Regions Bank, as a
Lender By:  

/s/ Kelly L. Elmore III

  Name: Kelly L. Elmore III   Title: Managing Director

Signature Page to Fourth Amendment to Atwood Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT,
DATED AS OF THE DATE FIRST WRITTEN ABOVE, AMONG ATWOOD OCEANICS, INC., ATWOOD
OFFSHORE WORLDWIDE LIMITED, VARIOUS LENDERS PARTY HERETO AND NORDEA BANK AB,
LONDON BRANCH, AS ADMINISTRATIVE AGENT NAME OF INSTITUTION: CREDIT INDUSTRIEL ET
COMMERCIAL, as a Lender By:  

/s/ Andrew McKuln

  Name: Andrew McKuln   Title: Managing Director By:  

/s/ Adrienne Molloy

  Name: Adrienne Molloy   Title: Managing Director

Signature Page to Fourth Amendment to Atwood Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT,
DATED AS OF THE DATE FIRST WRITTEN ABOVE, AMONG ATWOOD OCEANICS, INC., ATWOOD
OFFSHORE WORLDWIDE LIMITED, VARIOUS LENDERS PARTY HERETO AND NORDEA BANK AB,
LONDON BRANCH, AS ADMINISTRATIVE AGENT NAME OF INSTITUTION Credit Suisse AG,
Cayman Islands Branch, as a Lender By:  

/s/ Mikhail Faybusovich

  Name: Mikhail Faybusovich   Title:   Authorized Signatory By:  

/s/ Warren Van Heyst

  Name: Warren Van Heyst   Title:   Authorized Signatory

Signature Page to Fourth Amendment to Atwood Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT,
DATED AS OF THE DATE FIRST WRITTEN ABOVE, AMONG ATWOOD OCEANICS, INC., ATWOOD
OFFSHORE WORLDWIDE LIMITED, VARIOUS LENDERS PARTY HERETO AND NORDEA BANK AB,
LONDON BRANCH, AS ADMINISTRATIVE AGENT

 

NAME OF INSTITUTION: Whitney Bank, as a Lender

 

By:   /s/ H. Elder Gwin                           Name: H. Elder Gwin   Title:
Vice President

Signature Page to Fourth Amendment to Atwood Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT,
DATED AS OF THE DATE FIRST WRITTEN ABOVE, AMONG ATWOOD OCEANICS, INC., ATWOOD
OFFSHORE WORLDWIDE LIMITED, VARIOUS LENDERS PARTY HERETO AND NORDEA BANK AB,
LONDON BRANCH, AS ADMINISTRATIVE AGENT

 

NAME OF INSTITUTION: ITF International Transport Finance Suisse AG, as a Lender

 

By:  

/s/ Carsten Gutknecht-Stöhr            

  Name: Carsten Gutknecht-Stöhr  

Title: Managing Director

 

By:  

/s/ Athanasios Koilakos            

  Name: Athanasios Koilakos   Title: Vice President

Signature Page to Fourth Amendment to Atwood Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

Annex I

SCHEDULE I

EXTENDED COMMITMENT

 

Lender

   Extended Commitment  

Nordea Bank AB, London Branch

   $ 180,000,000.00   

DNB Capital LLC

   $ 148,500,000.00   

Wells Fargo Bank, N.A

   $ 130,500,000.00   

Crédit Agricole Corporate and Investment Bank

   $ 99,000,000.00   

BNP Paribas S.A.

   $ 94,500,000.00   

Barclays Bank PLC

   $ 90,000,000.00   

HSBC Bank USA, N.A.

   $ 90,000,000.00   

ING Capital LLC

   $ 90,000,000.00   

UniCredit Bank AG

   $ 63,000,000.00   

Crédit Industriel et Commercial

   $ 40,500,000.00   

Credit Suisse AG, Cayman Islands Branch

   $ 36,000,000.00   

Whitney Bank

   $ 36,000,000.00   

ITF International Transport Finance Suisse AG

   $ 22,500,000.00   

Total

   $ 1,120,500,000.00      

 

 

 

NON-EXTENDED COMMITMENT

 

Lender

   Non-Extended Commitment  

Skandinaviska Enskilda Banken AB (publ)

   $ 103,500,000.00   

NIBC Bank N.V.

   $ 72,000,000.00   

Natixis, New York Branch

   $ 54,000,000.00   

Regions Bank

   $ 45,000,000.00   

Total

   $ 274,500,000.00      

 

 

 



--------------------------------------------------------------------------------

Annex III

SCHEDULE X

COLLATERAL

RIGS

 

Name

  

Rig Owner

  

Official Number

  

Type

  

Water Depth

ATWOOD

AURORA

  

Alpha Aurora

Company

   2628    Jack-up    350 ft.

ATWOOD

BEACON

  

Atwood Beacon

S.à r.l.

   1726    Jack-up    400 ft.

ATWOOD

OSPREY

  

Alpha Osprey

Company

   3638   

Semi-

submersible

   8,200 ft.

ATWOOD

MAKO

  

Alpha Mako

Company

   4606    Jack-up    400 ft.

ATWOOD

MANTA

  

Alpha Manta

Company

   4608    Jack-up    400 ft.

ATWOOD

CONDOR

  

Alpha

International

Drilling Company

S.à r.l.

   3914   

Semi-

submersible

   10,000 ft.

ATWOOD

ACHIEVER

   Alpha Achiever Company    4649    Drillship    12,000 ft.

ATWOOD

ADVANTAGE

  

Atwood Advantage

S.à r.l.

   4433    Drillship    12,000 ft. ATWOOD ORCA   

Alpha Orca

Company

   4607    Jack-up    400 ft.